42 F.3d 1409
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Tessie I. CONDE, Claimant-Appellant,v.Jesse BROWN, Secretary of Veterans Affairs, Respondent-Appellee.
No. 94-7098.
United States Court of Appeals, Federal Circuit.
Nov. 22, 1994.

1
Sandra E. Booth, Georgeff & Booth, Columbus, OH, for appellant.


2
Ellen M. McElligott, U.S. Dept. of Justice, Washington, DC, for appellee.


3
APPEAL REINSTATED.

ORDER

4
Upon motion of appellant Tessie I. Conde, and upon representation by appellant's counsel that she has conferred with appellee's counsel and that she is in agreement with this relief, it is hereby ordered that appellant's appeal shall be, and hereby is, ordered reinstated upon the docket.  Appellant is further granted thirty (30) days from the date of this order to file her brief.  Appellee is granted leave to file a motion to stay proceedings pending the decision in the case of Hamilton v. Brown.